Houghton, J.:
The plaintiff is a domestic corporation engaged in the business of an employment agency in the cit)r of Hew York. The respondent Crawford had preferred charges to the commissioner of licenses ■ against the plaintiff asking that its license be revoked and had been' a witness on the investigation thereof. These- charges had been dismissed except as to one act concerning the effect of which there was such doubt that it was deemed best that a legal determination should be had. Thereupon the plaintiff brought this action to ■ enjoin the commissioner of licenses in and for the city of Hew York from revoking its license. The complainant Crawffórd asked to. intervene as a party defendant, and an order was made permitting him to do so, and the plaintiff has appealed.
. We do not think the complainant Crawford had any right to •be .made a party to the action. The " action is against a- public official to restrain him from revoking plaintiff’s license. Crawford has no relation to or interest in the litigation except as a private citizen. Heither his animosity towards the plaintiff nor his anxiety that its license be revoked entitles him to become a party. He is not a necessary party, and a complete determination of the controversy can be had without his presence, and, therefore, he is . not a proper party. If he desires he may tender his' services and suggestions to the commissioner, but he is not entitled to become a party to the action.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, Laughlin, Clarke and Scott, JJ,, concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.